 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: lmendoza@sjlawcorp.com
 5
     Attorneys for Plaintiffs, District Council 16 Northern
 6   California Health and Welfare Trust Fund, et al.

 7   Edward Lai, Esq. (SBN 147830)
     Law Office of Edward M. Lai
 8   8055 Collins Drive, Suite 203
     Oakland, California 94621
 9   Telephone: (510) 397-8287
     Email: elai@edwardlailaw.com
10
     Attorney for Defendant
11

12                                    UNITED STATES DISTRICT COURT
13                                 NORTHERN DISTRICT OF CALIFORNIA
14
     DISTRICT COUNCIL 16 NORTHERN                             Case No. 4:18-cv-04629-HSG
15   CALIFORNIA HEALTH AND WELFARE
     TRUST FUND, et al.,                                      JOINT REQUEST TO CONTINUE CASE
16                                                            MANAGEMENT CONFERENCE;
                    Plaintiffs,                               ORDER THEREON                   x
17                                                            Time:              x
            v.                                                Date:      March 26, 2019
18                                                            Time:      2:00 p.m.
     GUSTAVE ENTERPRISE INCORPORATED, a                       Location: 1301 Clay Street, Oakland, CA
19   California Corporation, dba CREATIVE FLOOR               Courtroom: 2, 4th Floor
     COVERINGS SALES AND SUPPLIES aka                         Judge:     Haywood S. Gilliam, Jr.:
20   CREATIVE FLOOR COVERING                                     x
                                                              Courtroom:         x
21                  Defendant.                                Judge:             x
22
            Plaintiffs and Defendant, through their respective Counsel of record, hereby jointly request that
23
     the Case Management Conference, currently set for March 26, 2019, be continued for approximately
24
     sixty (60) days. Good cause exists for the granting of the continuance, as follows:
25
            1.      As the Court’s records will reflect, this action was filed on August 1, 2018 [Dkt. #1] to
26
     compel an audit of Defendant’s records.
27

28
                                                         1
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE
     Case No. 4:18-cv-04629-HSG
                                                              C:\Users\rileyn\AppData\Local\Temp\notes06E812\Joint Request to Continue CMC 031919.docx
 1           2.      Defendant executed and Plaintiffs filed a Waiver of the Service of Summonts [Dkt. #14]

 2   on November 5, 2018. Defendant filed an Answer to the Complaint on January 2, 2019 [Dkt. #17].

 3           3.      Defendant provided Plaintiffs’ Auditors with the requested documents to complete the

 4   Audit. Once the audit is complete, the Parties will attempt to informally resolve any dispute that may

 5   exist relative to the audit findings.

 6           4.      Should the Parties be unable to resolve this matter informally, mediation is scheduled for

 7   April 12, 2019 in compliance with the Court’s January 17, 2019 Order [Dkt. #25].

 8           5.      Based on the foregoing, the Parties respectfully request that the Case Management

 9   Conference, currently set for March 26, 2019, be continued for approximately sixty (60) days to allow

10   sufficient time for Plaintiffs’ Auditors to complete the audit report, for the Parties to work to resolve this

11   matter informally, without the necessity for further litigation, and/or for the Parties to resolve this matter

12   by participating in the April 12, 2019 mediation.

13           //

14           //

15           //

16           //

17           //

18           //

19           //

20           //

21           //

22           //

23           //

24           //

25           //

26           //

27           //

28
                                                           2
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE
     Case No. 4:18-cv-04629-HSG
                                                               C:\Users\rileyn\AppData\Local\Temp\notes06E812\Joint Request to Continue CMC 031919.docx
 1          6.      As there are no issues that need to be addressed by the Court at the currently scheduled

 2   Case Management Conference and in the interest of conserving costs as well as the Court’s time and

 3   resources, the Parties respectfully jointly request that the Court continue the currently scheduled Case

 4   Management Conference.

 5   Dated: March 19, 2019                               SALTZMAN & JOHNSON
                                                         LAW CORPORATION
 6
                                                  By:                        /S/
 7                                                       Luz E. Mendoza
                                                         Attorneys for Plaintiffs
 8

 9   Dated: March 19, 2019                               LAW OFFICE OF EDWARD M. LAI
10                                                By:                       /S/
                                                         Edward M. Lai, Esq.
11                                                       Attorneys for Defendant
12

13          IT IS SO ORDERED.
14          Based on the foregoing and good cause appearing, the Case Management Conference is
15   continued to May 28, 2019 at 2:00 p.m., and all related dates are continued accordingly.
16   DATED: March 20, 2019
17

18
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                          3
     JOINT REQUEST TO CONTINUE CASE MANAGEMENT CONFERENCE
     Case No. 4:18-cv-04629-HSG
                                                              C:\Users\rileyn\AppData\Local\Temp\notes06E812\Joint Request to Continue CMC 031919.docx
